Citation Nr: 0611433	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  99-24 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
muscle strain of the left shoulder and neck.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The veteran had active duty service from November 1970 to 
August 1973.

This matter was previously before the Board of Veterans' 
Appeals (Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

In an August 2004 order, the Court of Appeals for Veterans 
Claims granted the parties' Joint Motion to partially vacate 
and remand the Board's March 2004 decision.  In October 2004, 
the Board remanded this issue to the RO for additional 
action.  The case has been returned to the Board for further 
appellate consideration.

The issue of entitlement to service connection for muscle 
strain of the left shoulder and neck is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACTS

1. Service connection for neck and shoulder disorders was 
denied by the Board in a May 1974 decision.  

2.  Evidence submitted since the May 1974 Board decision is 
new, bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 




CONCLUSION OF LAW

The May 1974 Board decision denying entitlement to service 
connection for neck and shoulder disorders is final; evidence 
submitted since that denial is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 
38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159, 3.326(a)).  The 
Act and implementing regulations provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The case of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (March 6, 2006) also 
addresses these provisions.  Because the Board is rendering a 
favorable decision on the matter being decided at this time, 
any failure on the part of VA to fully comply with these 
regulations is harmless error.  

In the case of Kent v. Nicholson, No. 04-181 (March 31, 
2006), the Court addressed VCAA notice requirements as they 
applied to requests to reopen claims based on new and 
material evidence.  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  Because of the Board's 
decision to reopen the claim based on new and material 
evidence, notice to the veteran of the requirements set for 
in Kent, any failure on the part of VA to fully comply with 
the Kent holding is harmless error.  

The appellant contends, in essence, that during service, he 
had an injury to the left shoulder and neck area, which has 
been continuously problematic since service.  In a January 
1974 rating decision, the RO denied the veteran's claim for 
entitlement to service connection for neck and shoulder 
disorders, and the denial was upheld in a May 1974 Board 
decision.  That decision is final.  38 U.S.C.A. § 7104.  In 
order to reopen the claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5108.  

Under the regulation in effect in this case, new and material 
evidence means evidence not previously submitted to the 
agency decisionmakers, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001). 

The evidence of record at the time of the 1974 Board decision 
included the veteran's service medical records and post-
service medical records dated in 1973.  The service medical 
records show treatment for pain in the right shoulder and 
neck in September 1971 and a twisting neck injury in April 
1973.  It is also noted that in February 1973 and March 1973, 
he was issued a cold pack, although the reason for the cold 
packs was not stated.  The August 1973 separation physical 
examination revealed no pertinent pathology.  Post-service, 
he was evaluated by the VA in December 1973, at which time he 
was found to have a muscle strain of the left shoulder and 
neck.  

Evidence received subsequent to the 1974 Board decision 
consist of outpatient treatment records which indicate that 
the veteran has seen for left shoulder problems during the 
past decade.  In addition, an opinion letter from the Valley 
City Family Practice, dated in December 2004, indicates that 
the veteran had post-acromioclavicular separation of the left 
shoulder.  The examiner found that this was likely an old 
injury due to the fact that the veteran had had no recent 
injury or trauma to his left shoulder area.  The examiner 
commented that based on history reported by the veteran and 
given the radiological evidence which indicated that this was 
an old injury, he had suffered from the results of an 
acromioclavicular separation probably since his injury in 
1971.  

The above medical opinion appears to be solely based on the 
veteran's reported history of injury in service.  It is clear 
that the examiner has not conducted a review of the veteran's 
claims file.  Nevertheless, the opinion does provide a 
medical basis for concluding that the current disability was 
incurred in service, if the appellant's assertions are 
accepted as true.  Given the various inservice treatment 
records, the post-service VA examination which showed 
positive left shoulder findings, and the veteran's 
assertions, the current medical opinion becomes so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The opinion bears directly 
and substantially upon the specific matter under 
consideration, specifically, whether the appellant has a 
disability linked to disease or injury incurred in service.  
Further, it is neither cumulative nor redundant as there are 
no prior nexus opinions.  Accordingly, the claim is reopened.  


ORDER

The claim of entitlement to service connection for muscle 
strain of the left shoulder and neck is reopened.


REMAND

Given the recent private medical opinion, the Board finds 
that it is necessary that a VA examination be conducted to 
determine the etiology of the claimed disorder.  In addition, 
it is noted that during the pendency of this appeal, on March 
3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim for service connection.  Because this case is 
being remanded for other matters, the RO now has the 
opportunity to correct any defects in VCAA notices previously 
provided the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The RO should ensure that any 
outstanding VA medical records are 
associated with the claims file.  The RO 
should also provide the veteran with the 
opportunity to submit any outstanding 
private medical records, or to provide 
him with the necessary assistance to 
obtain such records. 

3.  After all pertinent evidence have 
been gathered and associated with the 
claims file, the veteran should be 
scheduled for a VA examination to address 
the question of the etiology of the neck 
and shoulder disorder.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  As part of 
the examination, the physician is to 
obtain a social and employment history 
from the veteran, to include any 
occupational, recreational, motor 
vehicle, etc., injuries involving the 
left shoulder and neck.  The physician is 
to indicate the diagnosis of any left 
shoulder and neck disability, and state 
whether it is at least as likely as not 
(50 percent probability or more) that any 
diagnosed neck and left shoulder 
disability was first shown in service or 
is due to disease or injury incurred in 
service.  Any difference in opinion with 
prior medical opinions should be clearly 
explained.  A clear explanation for each 
finding and opinion expressed must be 
provided in the examination report.  

4.  The RO must notify the veteran that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that he does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  He and his representative 
should then be afforded an applicable 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


